Title: General Orders, 5 September 1777
From: Washington, George
To: 



Head Quarters, Wilmington [Del.] Septemr 5th 1777.



The Commissary General of prisoners informs the commanding officers of regiments and other corps, that notwithstanding the orders heretofore issued for that purpose; he has received but one small return of prisoners, taken by the enemy, since his appointment; in consequence of which neglect, it will be impossible for him, in case of an exchange, to pay proper attention to the order of the different captures, as to time—He further informs them, that in future, the prisoners will be exchanged according to the returns hereafter made to him.
As baggage waggons are at all times a great incumbrance to an army, and would be particularly so, in a day of battle; they are in the latter case to be driven off the field, that the army may not be in the least incommoded by them. Tis besides a measure which common prudence dictates: And whenever an action is expected, the Quarter Master General will immediately wait on the Commander in Chief, to receive his directions respecting them.
From every information of the enemy’s designs, and from their movements, it is manifest their aim is, if possible, to possess themselves of Philadelphia. This is their capital object—’Tis what they last year strove to effect; but were happily disappointed: They made a second attempt at the opening of this campaign; but after vast preparations, and expence for the purpose, they abandoned their design, and totally evacuated the Jersies—They are now making their last effort; To come up the Delaware it seems, was their first intention; but, from the measures taken to annoy them in the river, they judged the enterprise, that way, too hazardous. At length they have landed on the eastern shore of Maryland, and advanced some little way into the country: But the General trusts, they will be again disappointed in their views—Should they push their design against Philadelphia, on this route, their all is at stake—they will put the contest on the event of a single battle: If they

are overthrown, they are utterly undone—the war is at an end—Now then is the time for our most strenuous exertions—One bold stroke will free the land from rapine, devastations & burnings, and female innocence from brutal lust and violence—In every other quarter the American Arms have, of late, been rapidly successful & still greater numbers have been made prisoners—The militia at the northward, have fought with a resolution, that would have done honor to old soldiers; they bravely fought and conquered, and glory attends them. Who can forbear to emulate their noble spirit? Who is there without ambition, to share with them, the applauses of their countrymen, and of all posterity, as the defenders of Liberty, and the procurers of peace and happiness to millions in the present and future generations? Two years we have maintained the war and struggled with difficulties innumerable. But the prospect has since brightened, and our affairs put on a better face—Now is the time to reap the fruits of all our toils and dangers! If we behave like men, this third Campaign will be our last—Ours is the main army; to us our Country looks for protection—The eyes of all America, and of Europe are turned upon us, as on those by whom the event of the war is to be determined. And the General assures his countrymen and fellow soldiers, that he believes the critical, the important moment is at hand, which demands their most spirited exertions in the field. There glory waits to crown the brave—and peace—freedom and happiness will be the rewards of victory. Animated by motives like these, soldiers fighting in the cause of innocence, humanity and justice, will never give way, but, with undaunted resolution, press on to conquest. And this, the General assures himself, is the part the American Forces now in arms will act; and thus acting, he will insure them success.
